DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan M. Benns on 5/31/2022.

The application has been amended as follows: 
In the claims, amend claim 6 and 7 as follows.
6. (Currently Amended) A Distance Measuring (DM)-system comprising: 
a DM-device including: 
a measuring beam unit configured for determining a value of a distance between an object and the DM-device by transmitting a measuring beam and receiving a reflection of the measuring beam from the object, and 
an Inertial Measurement Unit (IMU) configured for determining: 
an absolute first rotational position of the DM-device with respect to a first axis, said first axis being parallel to the measuring beam, and an absolute second rotational position of the DM-device with respect to a second axis, said second axis being parallel to the gravity field, 
a computer unit configured for: 
receiving from the DM-device: 
a plurality of measured distance values, for at least one of the plurality of measured distance values, an absolute first rotational position of the DM-device at the time of a respective distance measurement, and for each of the plurality of measured distance values, an absolute second rotational position of the DM-device at the time of a respective distance measurement, 
generating a layout by consecutively linking the measured distances based on the plurality of measured distance values, the at least one absolute first rotational position, and the absolute second rotational positions, 
receiving, for each of the plurality of measured distance values, a sequence indicator, and wherein 
generating the layout is based on the sequence indicators, wherein the sequence indicators specify an order that the distance measurements are provided, and  
determining, for each of the plurality of measured distance values for which an absolute first rotational position is received, a continuation indicator representing a direction of continuation of a subsequent measured distance value of a subsequent object relative to the respective previous measured distance value of a previous object based on: 
a respective met criterion, wherein the first criterion inverts the direction of rotation of the relative second rotational position, and wherein the second criterion confirms the direction of rotation of the relative second rotational position,
amount and direction of the respective relative second rotational position, and 
the sequence indicators, and 
wherein the direction of continuation is a rotation to the subsequent object relative to the previous object, and the continuation indicator is a value of the rotation, wherein generating the layout is based on the continuation indicator.  

7. (Currently Amended) The DM-system according to claim 6, wherein each continuation indicator is defined by the amount and direction of rotation of the respective relative second rotational position, and by an algebraic sign provided by the respective met criterion.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645